State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   518729
________________________________

In the Matter of the Claim of
   JOY SPINELLI,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Lahtinen, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Joy Spinelli, East Meadow, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 18, 2013, which, among other things, charged
claimant with recoverable overpayments of unemployment insurance
benefits upon finding that she made a willful misrepresentation
to obtain benefits.

     Decision affirmed.    No opinion.

     Lahtinen, J.P., Rose, Lynch and Clark, JJ., concur.
                        -2-                  518729

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court